Case 1:20-mc-91308 Document1 Filed 06/10/20 Page 1 of 10

Che Conmmontwealth of Massachusetts
SUPREME JUDICIAL COURT

FoR SUFFOLK COUNTY
JOHN ADAMS COURTHOUSE

 

ONE PEMBERTON SQUARE, SUITE 1300

BOSTON, MASSACHUSETTS O2 108-1707 CASE INFORMATION (617) 557-1100

MAURA S. DOYLE WWW. SJCCOUNTYCLERK.COM FACSIMILE (617) 557-1117
CLERK ATTORNEY SERVICES (617) 557-1050
June 8, 2020 FACSIMILE (617) 557-1055

Robert M. Farrell, Clerk of Court

U.S. District Court for the District of Mass.
One Courthouse Way

Boston, MA 02110

RE: §.39.C. No. BD-2020-040

IN RE: THOMAS J. BARRETT

Dear Clerk Farrell:

Enclosed please find a CERTIFIED COPY of the Order which was
entered on June 8, 2020 by the following Justice of the Supreme
Judicial Court: Kafker, J.

Very truly yours,

nan Able

Maura S. Doyle, Clerk

Enclosures
cc: Clerk of Court, United States District Court - CERTIFIED COPY
Honorable Paul C. Dawley, Chief Justice

rm
We
ae

Case 1:20-mc-91308 Document1 Filed 06/10/20 Page 2 of 10

COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, SS. SUPREME JUDICIAL COURT

FOR SUFFOLK COUNTY
NO: BD-2020-040

IN RE: Thomas J. Barrett

ORDER OF TERM SUSPENSION/STAYED

This matter came before the Court, Kafker, J., on an
Information and Record of Proceedings pursuant to S.J.C. Rule
4:01, § 8(6), with the Recommendation and Vote of the Board of
Bar Overseers, (Board) and the stipulation of the parties filed
by the Board on May 29, 2020. Upon consideration thereof,. it is
ORDERED that:

1. Thomas J. Barrett is hereby suspended from the practice
of law in the Commonwealth of Massachusetts for a period of

three (3) months, with the execution of the suspension

stayed for a period of one (1) year pursuant to the conditions

set forth in the April 8, 2020 Stipulation of the Parties
attached hereto and incorporated herein.
It is FURTHER ORDERED that:

2. Within fourteen (14) days of the date of entry of this

Order, the lawyer shall:
Case 1:20-mc-91308 Document1 Filed 06/10/20 Page 3 of 10

a) file a notice only that the lawyer has been placed
on a one (1) year accounting probation with every court,
agency, or tribunal before which a matter is pending,
together with a copy of the notices sent pursuant to
paragraphs 2(b) and 2(c) of this Order, the client's or
clients' place of residence, and the case caption and
docket number of the client's or clients' proceedings;

b) provide notice to all clients and to all wards,
heirs, and beneficiaries only that the lawyer has been
placed on a one (1) year accounting probation;

c) provide notice to counsel for all parties (or, in
the absence of counsel, the parties) in pending matters
only that the lawyer placed on a one (1) year accounting

probation.

All notices required by this paragraph shall be served by

certified mail, return receipt requested, in a form approved by

the Board.

3. Within twenty-one (21) days after the date of entry of

this Order, the lawyer shall file with the Office of the Bar

Counsel an affidavit certifying that the lawyer has fully

complied with the provisions of this Order. Appended to the

affidavit of compliance shall be:

_ a) a copy of each form of notice, the names and

addresses of the clients, wards, heirs, beneficiaries,
Case 1:20-mc-91308 Document 1 Filed 06/10/20 Page 4 of 10

attorneys, courts and agencies to which notices were sent,

and all return receipts or returned mail received up to the

date of the affidavit. Supplemental affidavits shall be
filed covering subsequent return receipts and returned
mail. Such names and addresses of clients shall remain
confidential unless otherwise requested in writing by the
lawyer or ordered by the court; |

b) a list of all other state, federal and
administrative jurisdictions to which the lawyer is
admitted to practice; and

c) The lawyer shall retain copies of all notices sent

and shall maintain complete records of the steps take to comply
with this Order.

4. Within twenty-one (21) days after the entry date of
this Order, the lawyer shall file with the Clerk of the Supreme
Judicial Court for Suffolk County: :

a) a copy of the affidavit of compliance required by
paragraph 3 of this Order;

b) a list of all other state, federal and
administrative jurisdictions to which the lawyer is
admitted to practice; and

c) the residence or other street address where
communications to the lawyer may thereafter be directed.

5. The lawyer shall timely comply with the conditions of
Case 1:20-mc-91308 Document1 Filed 06/10/20 Page 5 of 10

this Order and remain in compliance through out the one (1) year
probationary period. If the lawyer fails to comply with any
of the terms and conditions of this Order, the Office of Bar
Counsel may petition this Court for the immediate imposition of
the three (3) month suspension.

6. After one (1) year from the date of entry of this
Order, the lawyer may file an affdiavit of compliance with \
the Office of Bar Counsel and the Clerk of the Supreme Judicial
Court for the County of Suffolk. Upon receipt, and with the
assent of the Office of Bar Counsel, the lawyer may then request
that this court issue an order stating that he is no longer
subject to the three (3) month suspension that gave rise to.

the instance petition.

By-the Court, (Kafker, J.)

Assistant Clerk

‘EEESESSS sass, 8 2020,

A True Copy

 
   

Attest
Case 1:20-mc-91308 Document1 Filed 06/10/20 Page 6 of 10

COMMONWEALTH OF MASSACHUSETTS
BOARD OF BAR OVERSEERS ,
OF THE SUPREME JUDICIAL COURT

 

BAR COUNSEL,
Petitioner

vs. | BBO File Nos. C2-19-00257406

THOMAS J. BARRETT, ESQ.

Respondent

 

 

RESPONDENT’S ANSWER TO PETITION FOR
DISCIPLINE AND STIPULATION OF THE PARTIES

Bar counsel and the respondent, Thomas J. Barrett, Esq., hereby stipulate that this matter
may be resolved without hearing, and they jointly recommend that the respondent be suspended
for three months, with the execution of the suspension stayed for one year on the conditions
specified below, for the misconduct set forth in the Petition for Discipline attached hereto as
Exhibit A. The parties further stipulate as follows.

l. The respondent represents that he is admitted to practice in Massachusetts, in the
United States District Court for the District of Massachusetts, and in no other jurisdictions. The
respondent has no history of discipline.

2. Subject to paragraph 10, the respondent admits the truth of the allegations of the . |
petition for discipline, a copy of which is attached hereto, and the parties stipulate that those
allegations are established as facts.

3. Subject to paragraph 10, the respondent admits the disciplinary rule violations set
forth in the petition for discipline, and the parties stipulate that the respondent violated the rules

cited in the petition.
Case 1:20-mc-91308 Document 1 Filed 06/10/20 Page 7 of 10

4. Subject to paragraph 10, the parties waive their rights to an evidentiary hearing on
the facts and disciplinary rule violations alleged in the petition for discipline and on matters in
aggravation or mitigation. They stipulate that this matter may be considered by the full Board of
Bar Overseers on the petition for discipline and this answer and stipulation.

_s The respondent acknowledges that, upon filing the petition for discipline and this
answer and stipulation with the Board of Bar Overseers, the petition, the answer and stipulation,
and all further disciplinary proceedings thereon will become public and that a summary of the
proceedings, including the respondent’s name and the factual and legal basis for the sanction, will
be published by the board, sent to media outlets, and posted on the board’s Web site.
| 6. The parties stipulate that the respondent’s failure to comply with Rule 1.15, which
spanned decades, involved many client transactions. The amount of undisbursed money for each
of these transactions was relatively small and, in some instances, nominal. The parties further
stipulate that, in December of 2019, the respondent ceased using the IOLTA account for the deposit
of any new trust funds and has since endeavored to make all appropriate disbursements from the.
account. See Petition for Discipline at J] 7-10. At the same time, the respondent opened a new
IOLTA account at Eastern Bank for the deposit, retention and disbursement of any new trust funds
going forward. The respondent has since maintained compliant records for this new account. On
March 5, 2020, he attended a training on the requirements of Mass. R. Prof. C. 1.15 conducted by
the Board of Bar Overseers, the Office of the Bar Counsel and the Boston Bar Association.

7. The parties stipulate and acknowledge that a three-month suspension —- stayed for
one year on the conditions specified below -- is appropriate discipline for the ethical violations set

forth in the petition for discipline. -
Case 1:20-mc-91308 Document1 Filed 06/10/20 Page 8 of 10

The typical sanction for failing to comply with the recordkeeping requirements of
Rule 1.15 is a public reprimand. See e.g., Matter of Matuzek, 34 Mass. Att’y Disc. R. 303 (2018)
(the lawyer failed, for thirteen years, to maintain adequate records, to remit unearned fees to clients
when refunds became due, and to promptly withdraw her own fees out of the account; at bar
counsel’s direction, the lawyer distributed fee refunds to her clients and withdrew her earned fees
from the IOLTA account; however, some clients to whom funds were owed could not be located,
and those clients’ funds escheated to the Commonwealth); Matter of Weiner, 34 Mass. Att’y Disc.
R. 562 (2018) (the lawyer failed, for twelve years, to perform three-way reconciliations and keep |
required IOLTA records and also deposited and retained personal funds in the account); Matter of
Coyne, 28 Mass. Att’y Disc. R. 162 (2012) (the lawyer failed to keep required IOLTA records,
failed to notify client of receipt of funds, and failed to promptly remit funds due client).

However, in this case, a public reprimand would be insufficient due to the fact that the
respondent’s recordkeeping was so inadequate that he has been unable to identity the owner(s) and
proper recipient(s) of approximately $10,000 in trust funds. This case is, therefore, unlike the
Matter of Matuzek, where the respondent also failed to adhere to Rule 1.15 for more than a decade
but ultimately identified all of the clients to whom monies were owed and made the appropriate
. distribution(s) when possible. Indeed, a lawyer very recently received a stayed three-month
suspension -- nota public reprimand -- based on his inadequate recordkeeping and his resulting
_ inability to identify the owner(s) of approximately $100,000 in his IOLTA account. Matter of
Mahoney, 35 Mass. Att’y Disc. R. 2019 (the lawyer also named himself as a trust
beneficiary on two trusts that he drafted in violation of Mass. R. Prof. C. 1.8(c)).

The parties thus propose a stayed three-month suspension with the following conditions:

. (i) the respondent shail continue to audit his original IOLTA account for the. next six months and

-3-
Case 1:20-mc-91308 Document 1 Filed 06/10/20 Page 9 of 10

. deliver all appropriate disbursements when possible; (ii) at the end of this audit, the respondent
shall be prepared to remit any unidentified, undeliverable or unclaimed funds to the Treasurer or
the IOLTA Committee (subject to any guidance issued by the Supreme Judicial Court in its
forthcoming decision in the Matter of Olchowski); and (iii) the respondent shall enter an
accounting probation agreement with bar counsel pursuant to which he will provide bar counsel
on a quarterly basis for one year with copies of his compliant reconciliation records for his new
IOLTA account.

In sum, the parties respectfully submit that a three-month suspension, stayed for one year
on the above conditions, would be consistent with similar cases involving violations of Rule 1.15
and would provide the respondent with the resources and time necessary to distribute appropriately
the remaining trust funds in the IOLTA account at issue.

8. The Parties stipulate that they have reached this agreement after due evaluation of -
all available evidence both on the merits and on the issue of appropriate discipline; that they have
taken into account all aggravating and mitigating circumstances which are or otherwise might have
been presented; and that, in consideration of this agreement, each party has foregone other
allegations or defenses and submission of evidence on the merits and disposition which might have
been advanced had the case been litigated. |

9. The respondent acknowledges that he has declined to be represented by counsel.

10. = The parties acknowledge that the Board of Bar Overseers is not bound by their
recommendation for discipline and that either party may appeal from a preliminary determination
by the board to recommend discipline that differs from their joint recommendation. If the board
upholds a preliminary determination to recommend discipline that differs from the parties’ joint

recommendation, then the parties reserve their rights to a hearing, and this stipulation will be void.

-4.
 

Case 1:20-mc-91308 Documem 1 Fited 06/tor20 Page t6 of t6

In that event, pursuant to Section 3.19(e) of the Rules of the Board of Bar Overseers, the parties
may amend their pleadings without prejudice, and the matter will be assigned for hearing to an

appropriate hearing committee or special hearing officer, a hearing panel ofthe board, or the full

board,

 

 

THOMAS J. BARRETT, ESQ. RODNEY DOWELL
Bar Counsel
Zi. \). LD . By Richard c. Abati
Thomas J. Barrett, BBO #030960 Richard C, Abati, BBO #651037
Respondent Assistant Bar Counsel
Date: . J “SS - Bozo Date: _ April 7, 2020
